Citation Nr: 0710595	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  06-30 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection of acute myelogenous 
leukemia (AML type M3) as a result of exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from June 1981 to June 2001.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

In March 2007, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

Based on a March 2007 motion, this appeal has been advanced 
on the docket because of the veteran's terminal illness.  
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2006).  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  Resolving all benefit of the doubt in the veteran's 
favor, the evidence of record shows that the veteran's 
currently diagnosed leukemia is related to exposure to 
ionizing radiation during military service.


CONCLUSION OF LAW

Acute myelogenous leukemia (AML type M3) as a result of 
exposure to ionizing radiation was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303(d)(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In light of the full grant of benefits sought on appeal in 
this decision, no further notification or assistance is 
necessary to develop facts pertinent to this claim.  Any 
notice defect will be remedied by the RO when effectuating 
the award of benefits.  


II.	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and leukemia 
becomes manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id.    

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209 (1997); Rucker v. Brown, 10 Vet. App. 
67 (1997).  First, there are certain types of cancer such as 
leukemia that are presumptively service connected specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c) (West 
2002); 38 C.F.R. § 3.309(d) (2006).  Second, "radiogenic 
diseases" including all forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia may be service connected 
pursuant to 38 C.F.R. § 3.311 (2006).  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) when it 
is established that the disease diagnosed after discharge is 
the result of exposure to ionizing radiation during active 
service. 

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

As the veteran lacks the medical expertise to diagnose his 
claimed disorder or render a competent opinion regarding its 
cause, competent medical evidence showing a relationship 
between leukemia and service to include as due to radiation 
exposure is required.   


III.	Analysis  

The veteran contends that he was frequently exposed to high 
levels of radiation while performing his duties as an 
electronic intelligence specialist for the Air Force and that 
such radiation exposure caused his current leukemia.  

The Board notes that the medical evidence of record clearly 
shows that the veteran currently suffers from leukemia.  In 
June 2005 and March 2006 correspondence, the veteran's 
private treating oncologist/hematologist (L.M., M.D.) 
explained that the veteran had been diagnosed with acute 
promyelocytic leukemia.  Private treatment records dated from 
November 2004 to July 2005 also show multiple findings of 
leukemia and detail the course of veteran's treatment during 
that time.  The Board additionally notes that veteran was 
first diagnosed with leukemia in 2004, approximately three 
years after separation from service.  

In regard to the veteran's contention that he was exposed to 
ionizing radiation in service, the Board recognizes that 
numerous efforts have been undertaken to confirm the 
veteran's reported exposure to high levels of ionizing 
radiation during service; however, many details regarding the 
veteran's conditions of service during the relevant service 
period either have not been released or have been unavailable 
from contacted authorities.  Nevertheless, it is observed 
that the Chief of the Radiation Protection Division and 
United States Air Force Radioisotope Committee Secretariat 
(M.C.W.) noted in April 2006 correspondence that the veteran 
worked with a radar system as a part of his duties in 
electronic signals intelligence and the potential for 
ionizing radiation exposure when working near some radar 
systems existed.  M.C.W. also wrote that high exposures to 
ionizing radiation may increase long-term risks of cancer; 
however, he was unable to reconstruct a precise dose estimate 
for the veteran.  The Board additionally notes that the Under 
Secretary wrote in the July 2006 Advisory Opinion that the 
veteran's records reflected that he was first exposed to 
ionizing radiation at age 37 and leukemia was diagnosed 
approximately 9 years after his last exposure, which is a 
time period clearly during the veteran's military service.  
The veteran's service personnel records confirm his service 
as a passive system console operator and operation training 
NOC during the relevant service period.  

The Board further observes that there is both favorable and 
unfavorable medical opinion evidence regarding the question 
of whether the veteran's currently diagnosed leukemia is 
related to radiation exposure during military service.  In 
support of the veteran's claim, Dr. L.M. recounted the 
veteran's reported history of in-service radiation exposure, 
explained that acute leukemia and other hematologic disorders 
were known to occur from prior exposure to high-dose 
radiation as well as to various hazardous chemicals, and 
concluded that it was at least as likely as not that the 
veteran's leukemia was caused by his radiation and/or 
chemical exposure while working at a test facility during 
service in the March 2006 correspondence referenced above.  
Conversely, the July 2006 Advisory Opinion as reported by the 
Director of Compensation and Pension Service notes that the 
Under Secretary concluded that it was unlikely that the 
veteran's acute myelogenous leukemia resulted from his 
exposure to ionizing radiation in service.  

After consideration of the foregoing, the Board recognizes 
that the evidence of record does not definitively establish a 
relationship between the veteran's leukemia and in-service 
radiation exposure; however, it is clear that the 
preponderance of the evidence does not weigh against the 
veteran's claim, particularly when considering the unique 
circumstances of his service and the associated difficulties 
in verifying certain details regarding his report of 
radiation exposure.  Thus, the Board finds that there is an 
approximate balance of positive and negative evidence 
regarding the material issue of whether the veteran's current 
leukemia is related to radiation exposure in service.   
Resolving all benefit of the doubt in the veteran's favor, 
the Board further finds that an award of service connection 
for acute myelogenous leukemia (AML type M3) as a result of 
exposure to ionizing radiation is warranted in this case.  
38 C.F.R. § 3.303(d) (2006).  


ORDER

Entitlement to service connection of acute myelogenous 
leukemia (AML type M3) as a result of exposure to ionizing 
radiation is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


